In a proceeding, inter alia, to invalidate the petitions designating the individual respondents as candidates in a primary election to be held on September 14, 1999, for the Republican Party position of Member of the Queens County Republican County Committee for their respective Election Districts in the 28th Assembly District, the petitioner appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Posner, J.), dated August 9, 1999, as granted the motion of the individual respondents to dismiss the proceeding, and dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly held that the petitioner, as Chairman of the Queens County Republican Party County Committee, had no standing to challenge designating petitions (see, Election Law § 16-102 [1]; Matter of D’Alvia v DiGiacomo, 175 AD2d 891; Matter of Davis v Dutchess County Bd. of Elections, 153 AD2d 716; see also, Matter of Collins v Kelly, 253 AD2d 571; Matter of Grogan v Conservative Party, 77 AD2d 736). S. Miller, J. P., Ritter, H. Miller and Smith, JJ., concur.